NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FARZANA SHEIKH, M.D.,                           No. 16-15692

                Plaintiff-Appellant,            D.C. No. 2:15-cv-01773-TLN-AC

 v.
                                                MEMORANDUM*
LESLIEY D. HOLLAND, Presiding Judge
San Joaquin County Court; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Farzana Sheikh, M.D., appeals pro se from the district court’s judgment in

her 42 U.S.C. § 1983 action alleging constitutional violations in connection with

her state court proceedings. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii). Barren v.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998). We affirm.

      The district court properly dismissed Sheikh’s action for lack of subject

matter jurisdiction under the Rooker-Feldman doctrine because her claims

constituted a forbidden “de facto appeal” of a prior state court judgment. See Noel

v. Hall, 341 F.3d 1148, 1163-65 (9th Cir. 2003) (discussing application of Rooker-

Feldman doctrine); see also Henrichs v. Valley View Dev., 474 F.3d 609, 616 (9th

Cir. 2007) (explaining that Rooker-Feldman doctrine barred plaintiff’s claim

because alleged legal injuries arose from the “state court’s purportedly erroneous

judgment” and the relief sought “would require the district court to determine that

the state court’s decision was wrong and thus void”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         2                                   16-15692